Citation Nr: 0013505	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD), 
secondary to asbestos exposure.

2.  Entitlement to an increased evaluation for maxillary 
sinusitis with headaches, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
acquired psychiatric disorder, a blood disorder, and COPD as 
well as an increased evaluation for his sinus disorder.  

The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in February 1997.  In 
December 1997, the Board issued a decision granting service 
connection for an acquired psychiatric disorder and denying 
service connection for a blood disorder and remanded the 
other issues to the RO for further development.  The case was 
returned to the Board.  Subsequently, in May 1999, the Board 
again remanded the case to the RO for additional development.  
The case has again been returned to the Board.


REMAND

In April 2000, the Board advised the veteran that the Member 
who conducted the hearing in February 1997 was no longer 
employed at the Board.  Therefore, the veteran had the right 
to request another hearing by a Member of the Board.  In a 
May 2000 request, the veteran indicated that he wanted a 
hearing before a Member of the Board at the local VA office.  
Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran and her 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


